This is a Non-Final office action for serial number 16/873,775.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification within paragraph 0023 states that the crowd control and umbrella stanchion (50) using a collar (70) is used to prevent the collar from being removed from the in-ground sleeve 12 using the locking mechanism of Apple US Patent 5,337,989, the examiner can not determine how a nut and bolt are allow utilized to prevent the collar from being removed as claimed therefore failing to comply with the written description requirement. It appears that the nut and bolt is used to prevent the pole from removal from the crowd and umbrella stanchion. 
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,  4, and 5 is/are rejected, as best understood in regards to claim 5,  under 35 U.S.C. 103 as being unpatentable over Apple 5,337,989 in view of Brueske 3,880,405. The applicant is reminded that the umbrella is not positively claimed therefore the prior art only need to be capable of performing the functions related to the umbrella. Apple an cylindrical two-piece pole stand assembly that automatically locks together upon insertion of a pole comprising: a permanently set in-ground sleeve base (18) comprised of a length of tubing with a top sleeve end and a bottom sleeve end; a crowd control and umbrella stanchion comprised of a length of tubing with an outside surface with a diameter that allows for a sliding fit into or onto the sleeve, said crowd control and umbrella stanchion having an upper stanchion portion and a lower stanchion portion and having a top stanchion end and a bottom stanchion end, said crowd control and umbrella stanchion also having a collar attached to said lower stanchion portion and including a locking mechanism for locking the crowd control and umbrella stanchion to the in-ground sleeve base; crowd control and umbrella stanchion providing a single stanchion upright which allows for the attachment of crowd control ropes or chains and also allows for the insertion of an umbrella pole (see applicant’s specification in paragraph 0003 which discloses an umbrella pole may be used in the stanchion as a conventional means of attachment)  to allow for an umbrella to be secured in the same location as said single stanchion upright utilized for crown control ropes or chains; a pole stand as claimed in claim 1, wherein said crowd control and umbrella stanchion is removable from said in-ground sleeve base only after said pole is removed from the assembly (column 2, line 65); holes (28) on opposite sides of the stanchion (24) for preventing the umbrella/pole from the device. Apple discloses all of the limitations of the claimed invention except for the upper and lower loops on the stanchion on the upper and lower portions, respectively.  Brueske teaches it is known to have a pair of upper loops (upper 24) attached on opposite sides of said upper stanchion portion and a pair of lower loops (lower 24) welded on opposite sides of said lower stanchion portion (16) and a bolt (37) and nut (38) extending through holes as conventional for securing two parts together. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Apple to have included a pair of upper loops (upper attached on opposite sides of said upper stanchion portion and a pair of lower loops welded on opposite sides of said lower stanchion portion as taught by Brueske for the purpose of allowing the stanchion to perform as a guard rail for crowd control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Apple to have included a bolt and nut that extends through the stanchion holes (28) to prevent the pole from removal from the stanchion. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple 5,337,989 in view of Brueske 3,880,405 in view of Davis 20180016801. Apple in view of Brueske discloses all of the limitations of the claimed invention except for wherein said crowd control and umbrella stanchion has a length of at least 30 inches.  Davis teaches it is known to have crowd control stanchion has a length of at least 30 inches, see paragraph 0014. ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Apple in view of Brueske to have stanchion has a length of at least 30 inches as taught by Davis for the purpose of resisting tipping over and a force of at least 16 pounds applied horizontally against the stanchion.





[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (top stanchion end
upper stanchion portion
stanchion (14)
lower stanchion portion
collar (26)
locking mechanism (30)
set in-ground sleeve base (12))]              
    PNG
    media_image1.png
    527
    252
    media_image1.png
    Greyscale


Claims 1 and 4 is/are rejected, as best understood in regards to claim 5,  under 35 U.S.C. 103 as being unpatentable over Model 609 by American HoltKraft, Inc provided by applicant’s admitted prior art (hereinafter Model 609) in view of Apple 5,337,989, as discussed above. The applicant is reminded that the umbrella is not positively claimed therefore the prior art only need to be capable of performing the functions related to the umbrella.  Model 609 discloses a permanently set in-ground sleeve base comprised of a length of tubing with a top sleeve end and a bottom sleeve end; a crowd control stanchion comprised of a length of tubing with an outside surface with a diameter that allows for a sliding fit into or onto the sleeve, said crowd control stanchion having an upper stanchion portion and a lower stanchion portion and having a top stanchion end and a bottom stanchion end, said crowd control and umbrella stanchion also having a collar attached to said lower stanchion portion and including a locking mechanism for locking the crowd control and umbrella stanchion to the in-ground sleeve base; said crowd control and umbrella stanchion having a pair of upper loops attached on opposite sides of said upper stanchion portion of said crowd control and umbrella stanchion providing a single stanchion upright which allows for the attachment of crowd control ropes or chains and also allows for the insertion of an umbrella pole to allow for an umbrella to be secured in the same location as said single stanchion upright utilized for crown control ropes or chains.  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (collar)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (top stanchion end
upper loops
upper stanchion portion
lower stanchion portion
top sleeve end
bottom sleeve end 
in-ground sleeve base)]                  
    PNG
    media_image2.png
    774
    519
    media_image2.png
    Greyscale

Model 609 discloses all of the limitations of the claimed invention except for 
the stanchion and base automatically locks together upon insertion of a pole including a locking mechanism. Apple discloses the stanchion and base automatically locks together upon insertion of a pole comprising: a permanently set in-ground sleeve base (18) comprised of a length of tubing with a top sleeve end and a bottom sleeve end; a crowd control and umbrella stanchion comprised of a length of tubing with an outside surface with a diameter that allows for a sliding fit into or onto the sleeve, said crowd control and umbrella stanchion having an upper stanchion portion and a lower stanchion portion and having a top stanchion end and a bottom stanchion end, said crowd control and umbrella stanchion also having a collar attached to said lower stanchion portion and including a locking mechanism for locking the crowd control and umbrella stanchion to the in-ground sleeve base; crowd control and umbrella stanchion providing a single stanchion upright which allows for the attachment of crowd control ropes or chains and also allows for the insertion of an umbrella pole (see applicant’s specification in paragraph 0003 which discloses an umbrella pole may be used in the stanchion as a conventional means of attachment)  to allow for an umbrella to be secured in the same location as said single stanchion upright utilized for crown control ropes or chains; holes (28) on opposite sides of the stanchion (24) for preventing the umbrella/pole from the device; a pole stand as claimed in claim 1, wherein said crowd control and umbrella stanchion is removable from said in-ground sleeve base only after said pole is removed from the assembly (column 2, line 65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Model 609 to have included the automatic locking mechanism as taught by Apple for the purpose of unwarranted disconnection of a two-piece pole such as an umbrella (see applicant’s specification in paragraph 0003 which discloses an umbrella pole may be used in the stanchion as a conventional means of attachment) while the pole is intact and reduce the time and effort necessary to fasten a pole stand tube into an in-ground sleeve.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Model 609 in view of Apple 5,337,989 in view of Granke 7,063,186. Model 609 in view of Apple discloses all of the limitations of the claimed invention except for the lower loops. Granke teaches it is known to have a pair of upper loops (upper 46) attached on opposite sides of said upper stanchion portion and a pair of lower loops (lower 46) welded on opposite sides of said lower stanchion portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Model 609 in view of Apple to have included lower loops to the lower stanchion portion  as taught by Granke for the purpose of allowing the stanchion to perform as a guard rail for crowd control. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Model 609 in view of Apple 5,337,989 in view Davis 20180016801. Model 609 in view of Apple discloses all of the limitations of the claimed invention except for wherein said crowd control and umbrella stanchion has a length of at least 30 inches.  Davis teaches it is known to have crowd control stanchion has a length of at least 30 inches, see paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Model 609 in view of Apple to have stanchion has a length of at least 30 inches as taught by Davis for the purpose of resisting tipping over and a force of at least 16 pounds applied horizontally against the stanchion.
Claim 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Model 609 in view of Apple 5,337,989 in view of Brueske 3,880,405. Model 609 in view of Apple discloses all of the limitations of the claimed invention except for the lower loops. Brueske teaches it is known to have a pair of upper loops (upper 24) attached on opposite sides of said upper stanchion portion and a pair of lower loops (lower 24) welded on opposite sides of said lower stanchion portion (16) and a bolt (37) and nut (38) extending through holes as conventional for securing two parts together. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Model 609 in view of Apple to have included a pair of lower loops welded on opposite sides of said lower stanchion portion as taught by Brueske for the purpose of allowing the stanchion to perform as a guard rail for crowd control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Model 609 in view of Apple to have included a bolt and nut that extends through the stanchion holes (28) to prevent the pole from removal from the stanchion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional stanchions and/or umbrellas combined with other items.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631